Dismissed and Opinion Filed August 8, 2017




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00543-CV

                             LONNIE L. MAXIE, Appellant
                                        V.
                        HICKORY RANCH APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-01913-B

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Lonnie L. Maxie appealed the trial court’s May 11, 2017 judgment. By postcard dated

May 23, 2017, we notified Maxie that the Court’s $205 filing fee had not been paid. We

instructed him to pay the fee within ten days and cautioned that the failure to do so might result

in dismissal of his appeal. To date, the filing fee has not been paid.

       The clerk’s record was due July 10, 2017. By postcard dated July 11, we notified the

Dallas County Clerk that the record was overdue and instructed the clerk to file it within thirty

days. The county clerk’s office responded on July 13, 2017, informing us that the clerk’s record

had not been filed because Maxie had not paid or made arrangements to pay for the fee. That

same day, we sent Maxie a letter, instructing him to file, within ten days, written verification that

he had paid or made arrangements to pay the fee for the clerk’s record or written documentation
that he had been found entitled to proceed without payment of costs. We cautioned Maxie that

the failure to comply might result in the dismissal of the appeal for want of prosecution. See

TEX. R. APP. P. 37.3(b). As of today, the clerk’s record has not been filed and Maxie has not

filed a response or otherwise communicated with the Court.

       In light of Maxie’s failure to comply with this Court’s directives, we dismiss this appeal

for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




170543F.P05




                                                –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

LONNIE L. MAXIE, Appellant                        On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
No. 05-17-00543-CV       V.                       Trial Court Cause No. CC-17-01913-B.
                                                  Opinion delivered by Chief Justice Wright,
HICKORY RANCH APARTMENTS,                         Justices Francis and Stoddart participating.
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee HICKORY RANCH APARTMENTS recover its costs, if
any, of this appeal from appellant LONNIE L. MAXIE.


Judgment entered August 8, 2017.




                                            –3–